                       No. 6:19-cv-00438

                    Derek Clinton Ward,
                          Plaintiff,
                             v.
                       Tom Watson,
                        Defendant.

                Before BARKER , District Judge

                           ORDER

    On this day, the court considered the findings of fact and
recommendation of United States Magistrate Judge K. Nicole
Mitchell regarding plaintiff’s civil rights lawsuit complaining
of his criminal prosecution by Gregg County Assistant Dis-
trict Attorney Tom Watson.
   Having conducted a proceeding in the form and manner
prescribed by 28 U.S.C. § 636(b)(1) and (3), the magistrate
judge recommended that the lawsuit be dismissed with prej-
udice for purposes of proceeding in forma pauperis as frivolous
and for failure to state a claim upon which relief may be
granted. The plaintiff received a copy of the report on Septem-
ber 30, 2019, and has filed no objections. Plaintiff is therefore
barred from appealing the factual findings and legal conclu-
sions of the magistrate judge that are accepted and adopted
by the district court except upon grounds of plain error.
Douglass v. United Services Automobile Association, 79 F.3d 1415,
1430 (5th Cir. 1996) (en banc).
   Upon review, the court is of the opinion that the findings
of fact and recommendation, filed on September 26, 2019,
should be accepted. Therefore, those findings and recommen-
dations are hereby adopted.
    The above-styled civil action is dismissed with prejudice
for purposes of proceeding in forma pauperis as frivolous and
for failure to state a claim upon which relief may be granted.
Any motions which may be pending in this civil action are
hereby denied. The clerk of court is directed to close the case.
                    So ordered by the court on December 5, 2019.



                                   J. C AMPBELL B ARKER
                                 United States District Judge




                              -2-
